                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         PATRICK WINTERS,                                    Case No.19-cv-01132-NC
                                  11
                                                       Plaintiff,                            ORDER SCREENING
Northern District of California




                                  12                                                         COMPLAINT AND ORDERING
 United States District Court




                                                v.                                           SERVICE
                                  13
                                         NANCY A. BERRYHILL,                                 Re: Dkt. No. 8
                                  14
                                                       Defendant.
                                  15
                                  16
                                  17          On March 5, 2019, the Court granted plaintiff Patrick Winters’s motion to proceed
                                  18   in forma pauperis and granted leave to amend his complaint by April 5, 2019. See Dkt.
                                  19   No. 7. Winters filed his first amended complaint on March 7, 2019. See Dkt. No. 8.
                                  20   Screening the amended complaint under 28 U.S.C. § 1915(e)(2)(B), the Court FINDS that
                                  21   the complaint states a plausible claim for relief. The Court directs the Clerk of Court to
                                  22   issue a summons, and orders the U.S. Marshals Service to serve defendant Commissioner
                                  23   Nancy Berryhill with a copy of the complaint and summons.
                                  24          IT IS SO ORDERED.
                                  25
                                  26   Dated: March 29, 2019                     _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  27                                                   United States Magistrate Judge
                                  28
